Order entered May 22, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01118-CR

                                JEROME JORDAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F16-75605-J

                                            ORDER
       Before the Court is appellant’s May 20, 2019 second motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before June 19, 2019. If appellant’s brief is not filed by June 19, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE